Exhibit 10.16

 

 

[g14411kcimage002.gif]

 

 

June 24, 2003

 

 

Mr. Timothy R. LaBeau

9705 Rocky Point

Clarence, NY 14031

 

Dear Tim:

 

This letter will confirm an offer of employment to you by Duane Reade Inc.

 

Your initial assignment will be as Senior Vice President/Merchandising,
reporting directly to Mr. Tony Cuti, Chairman/ C.E.O.  You will be based at our
headquarters office located at 440 9th Avenue, New York, NY.  Your initial
salary will be $385,000.00 per/year, ($14,807.70 Bi-Weekly).  Future salary
increases will be based on demonstrated job performance.  Your performance will
be reviewed each year.  Future salary adjustments will be in accordance to
Company policy and practice.

 

You will be eligible to join the company’s executive benefit program upon
beginning employment.  You will be eligible to join the Company’s 401K program
on the first of the month of the quarter following your ninety (90) day
anniversary.  You will be eligible for three (3) weeks vacation each calendar
year.  Please be aware that Duane Reade’s vacation policy does not allow
carryover from year to year.  Therefore, if the three weeks are not taken they
are forfeited each year.

 

It is committed that you will join the company’s performance incentive plan at
fifty percent (50 %) of your annual salary.  The program is based on the
attainment of company performance towards Earnings per Share (EPS) targets and
can be increased to a maximum of one hundred percent (100%) or decreased based
on the actual company results.  Actual incentive payments will be paid yearly,
usually at the end of the first quarter of each year, after Board approval.  The
Company will guarantee a minimum of a Seventy-Five Thousand payout with first
year incentive, ($75,000.00).

 

It was also committed that you will be eligible to receive seventy-five thousand
(75,000) shares of Duane Reade stock options at a price equivalent to the
average trading price for five (5) trading days prior to the first day of your
employment.  Twenty percent (20%) of the shares will vest at the end of each
anniversary of your employment with Duane Reade Inc.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause.  Except as set forth in the following
sentence, in the event of termination other than for “cause,” you will be paid
severance equal to one year salary at your then current salary.  For purposes of
this Agreement “cause” shall mean termination for: (1) a repeated refusal to
comply with a lawful directive of the Chief Executive Officer, (2) serious
misconduct, dishonesty or disloyalty directly related to the performance of
duties for the Company, which results from a willful act or omission and which
is materially injurious to the operations, financial condition or business
reputation of the Company or any significant subsidiary thereof; (3) being
convicted (or entering into a plea bargain admitting criminal guilt) in any
criminal proceeding that may have an adverse impact on the Company’s reputation
and standing in the community; (4) willful and continued failure to
substantially perform your duties under this Agreement; or (5) any other
material

 

--------------------------------------------------------------------------------


 

breach of this Agreement.  In the event of termination for cause, you will be
entitled to any unpaid salary through the date of termination, plus any earned
and accrued unused vacation pay or deferred compensation payments.  You will not
be entitled to any other compensation from the Company, including, without
limitations, severance pay.

 

You will be reimbursed for all normal business expenses in accordance to Company
policy.  The Company will provide relocation assistance of up to $125,000.00 net
for expenses related to relocation (ie: moving expense, closing costs etc.).  It
is committed that you and your family will endeavor to relocate to the New York
City metro vicinity within three (3) months of your start date.  The Company
will provide temporary living during relocation for a period of three (3)
months.

 

I believe this covers everything.  We all look forward to you joining our
Executive team on Monday, July 21, 2003.  Please do not hesitate to call Tony,
Gary or me if you have any questions.

 

 

Sincerely,

 

/s/ Jim Rizzo

Jim Rizzo

Vice President

Human Resources

 

 

/s/ Timothy R. LaBeau

 

Timothy R. LaBeau/Date

 

 

CC:

Mr. Tony Cuti – Chairman/C.E.O.

 

Mr. Gary Charboneau – SVP/Sales and Marketing

 

2

--------------------------------------------------------------------------------